DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “female fitting comprising an annular portion including an annular side wall and a beveled floor defining the interior space” (Claim 12 Lines 10-12), “a closed end of the annular portion (Claim 14 Line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kauppi et al. (USPGPub 2012/0153613) in view of Cude et al. (USPGPub 2010/0094260). 
Re Claim 12, Kauppi discloses an adapter (Kauppi Figs. 1-2) comprising a male fitting (3) configured to engage a female fitting (1) for connecting the adapter to a feeding element (Kauppi ¶ 0019-0022; Kauppi Annotated Fig. 1 below), the male fitting (3) including an annular portion (3-1) having a threaded inner surface (10) and a tubular portion (11) disposed at least partially within the annular portion (3-1), the tubular portion (11) including an annular sidewall (12), a beveled end wall (8), and a central passage (13) extending through the tubular portion (11), the annular side wall (12) of the tubular portion (11) extending past an open end (3-3) of the annular portion (3-1) (as seen in Kauppi Annotated Fig. 1 below); wherein, the female fitting (1) is configured for connection to the male fitting (3), the female fitting (1) comprising an 

    PNG
    media_image1.png
    439
    624
    media_image1.png
    Greyscale


	However, Kauppi does not disclose the tubular portion filling an entirety of the interior space of the female fitting when the male fitting and female fitting are connected, and wherein the annular side wall of the tubular portion contacts the annular side wall of the annular portion of the female fitting when the male fitting is connected to the female fitting, and 

    PNG
    media_image2.png
    668
    492
    media_image2.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the male fitting and the female fitting of Kauppi to be configured wherein the tubular portion fills an entirety of the interior space of the female fitting when the male fitting and female fitting are connected, and wherein the annular side wall of the tubular portion contacts the annular side wall of the annular portion of the female fitting when the male fitting is connected to the female fitting, and wherein the annular side wall of the tubular portion of the male fitting contacts the annular side wall of the annular portion of the female fitting along an entire length of the annular side wall of the .

Claims 14-15 and 17-18 are rejected under35 U.S.C. 103 as being unpatentable over Kauppi et al. (USPGPub 2012/0153613) in view of Cude et al. (USPGPub 2010/0094260) as applied to Claim 12 above, and further in view of Fischell et al. (USPN 5,413,561).

Re Claim 14, Kauppi in view of Cude disclose all of the limitations of Claim 12. Kauppi further discloses a tube connection portion (6) extending from a closed end (3-2) of the annular portion (3-1) (Kauppi Annotated Fig. 1 above). However, Kauppi in view of Cude do not disclose a flexible member extending from the tube connection portion. Fischell teaches an adapter (Fischell Fig. 7) comprising a flexible member (73) extending from the tube connection portion (72) for strain relief (Fischell Col. 4 Lines 38-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have configured the tube connection portion of Kauppi in view of Cude to comprise a flexible portion extending therefrom, the configuration as disclosed by Fischell for providing strain relief.

Re Claim 15, Kauppi in view of Cude as applied to Claim 12 above, and further in view of Fischell disclose all of the limitations of Claim 14. Kauppi discloses the annular portion (3-1) of the male fitting (3), tubular portion (11), and tube connection portion (6) being coaxial. However, Kauppi in view of Trombley above and further in view of Swisher do not disclose a 
	In the present case, it would have been an obvious matter of design choice to modify Kauppi in view of Cude as applied to Claim 12 above, and further in view of Fischell to include the flexible member being coaxial with the annular portion tubular portion and tube connection portion since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the flexible member being coaxial with the annular portion tubular portion and tube connection portion, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA1975).

Re Claim 17, Kauppi in view of Cude as applied to Claim 12 above, and further in view of Fischell disclose all of the limitations of Claim 14. Kauppi in view of Cude as applied to Claim 12 above, and further in view of Fischell fail to disclose wherein the annular portion, tubular portion, tube connection portion, and flexible member are formed as one piece of material. However, examiner notes "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, in the present case, absent a disclosure for said "one piece of material" configuration solving any stated problem or being for any particular purpose, the annular portion, tubular portion, tube connection portion, and flexible member as formed as one piece of material is being found as obvious as a mere engineering design choice (See MPEP 2144.04 V-B).

Re Claim 18, Kauppi in view of Cude as applied to Claim 12 above, and further in view of Fischell disclose all of the limitations of Claim 14. Kauppi in view of Cude fail to disclose a flexible member, wherein the central passage extends through the flexible member. However, Fischell discloses a central passage extending through the flexible member (73) for providing fluids therethrough. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the central passageway of Kauppi in view of Cude as applied to Claim 12 above, and further in view of Fischell to extend through the flexible member as disclosed by Fischell for providing fluids therethrough.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kauppi et al. (USPGPub 2012/0153613) in view of Cude et al. (USPGPub 2010/0094260) as applied to Claim 12 above, and further in view of Fischell et al. (USPN 5,413,561) as applied to Claim 14 above, and further still in view of Utterberg (USPN 5,951,519).

Re Claim 16, Kauppi in view of Cude as applied to Claim 12 above, and further in view of Fischell disclose all of the limitations of Claim 14. Kauppi in view of Cude fail to disclose a cap tethered to the annular portion, the cap being configured to receive the flexible member and at least a portion of the tube connection portion. As previously disclosed, Fischer discloses a flexible member (73) (Fischer Col. 4 Lines 38-54). Utterberg teaches a cap (10, 18, 32) (Utterberg Figs. 1-4) tethered to an annular portion (see right portion of 12, Utterberg Fig. 4), the cap being configured to receive the flexible member(left portion of 12, Utterberg Fig. 4) and at least a portion of the tube connection portion (middle portion of 12, axially at 46) (See also "flexible tubing 12" in Utterberg Col. 3 Lines 33-36 - wherein the closure cap 32, luer connector 10 and pressure clamp 18 are fully capable of being positioned on the adapter of Kauppi so that the cap receives the flexible member and tube connection portion), for the purpose of providing internal sterilization or another anti-microbial effect to take place in a more reliable, easy manner, and the tether preventing misplacement of the cap (Utterberg Col. 1 Lines 51-61).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have configured the annular portion and flexible tube of Kauppi in view of Cude as applied to Claim 12 above, and further in view of Fischell wherein a cap is tethered to the annular portion, the cap being configured to receive the flexible member and at least a portion of the tube connection portion, the configuration as taught by Utterberg, for the purpose of providing internal sterilization or other antimicrobial effect to take place in a more reliable, easy manner, and the tether preventing misplacement of the cap.

Claim 23 is rejected under35 U.S.C. 103 as being unpatentable over Kauppi et al. (USPGPub 2012/0153613) in view of Cude et al. (USPGPub 2010/0094260) as applied to Claim 12 above, and further in view of Colman (USPGPub 2013/0345587).

Re Claim 23, Kauppi in view of Cude disclose all of the limitations of Claim 12. Kauppi in view of Cude fail to disclose wherein the annular side wall of the tubular portion extends past an open end of the annular portion such that the tubular portion by a distance of 2 mm to 3.5 mm. Colman discloses ISO/ICE 80369-2 dimensions of a connector (Colman Fig. 2; Table 2 of Pgs. 2-3) wherein projection of a tubular portion extends past an open end of the annular portion by 2.16 mm to 2.41 mm (distance r in Fig. 2). In the present case, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Med ids Pharmaceutical Corp., 11 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 2.16 mm to 2.41 mm substantially overlaps and thus anticipates the claimed range of 2 mm to 3.5 mm.

Response to Arguments
Applicant’s arguments filed 04/22/2021 with respect to 112 indefinite rejection of Claim 15 and objection of Claim 1 have been fully considered and are persuasive. Due to amendments 

Applicant’s arguments with respect to Claim 1 limitation “the annular side wall of the female fitting extending from the beveled floor to a rim of the annular portion of the male fitting” and the limitation “wherein the annular side wall of the tubular portion of the male fitting contacts the annular side wall of the annular portion of the female fitting along an entire length of the annular side wall of the annular portion of the female fitting” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner no longer relies upon prior art Trombley or Swisher. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                 

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783   
06/29/2021